Citation Nr: 0624871	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-37 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a wrist disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a knee disability.  

4.  Entitlement to service connection for an ankle 
disability.  

5.  Entitlement to service connection for a hip disability.  

6.  Entitlement to service connection for pes planus with 
hammertoes.  

7.  Entitlement to service connection for a foot disability 
other than pes planus with hammertoes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of April 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In June 2006, the veteran submitted evidence directly to the 
Board.  This evidence consists of the veteran's written 
contentions, lay statements from individuals who know the 
veteran, and medical records previously associated with the 
claims file.  The veteran waived RO consideration of the 
evidence.  The Board accepts the evidence for inclusion into 
the record on appeal.  38 C.F.R. § 20.1304 (2005).  

The Board notes that the veteran sought entitlement to 
service connection for sterility and for hematuria (blood in 
urine).  While the RO has adjudicated the issues on a direct 
basis and as due to exposure to ionizing radiation, the 
veteran has only argued that sterility and hematuria are 
related to exposure to ionizing radiation in service.  In an 
October 2004 statement, the veteran withdrew from appeal any 
issues he had claimed were due to exposure to ionizing 
radiation.  As such, the Board concludes that the claims of 
service connection for sterility and for hematuria have been 
withdrawn.  Thus, these issues are no longer in appellate 
status.  

(The decision below addresses the veteran's claim of service 
connection for a wrist disability.  Consideration of the 
remaining issues on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)  


FINDING OF FACT

The competent medical evidence does not establish a 
disability of the veteran's right or left wrist.  


CONCLUSION OF LAW

The veteran does not have a wrist disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim of service 
connection for a wrist disability has been accomplished.  

In this respect, through a September 2003 notice letter, a 
September 2004 statement of the case (SOC), as well as a 
January 2006 supplemental SOC (SSOC), the RO notified the 
veteran of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the basis for the denial of his claim.  After 
each, he was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although the claimant was not provided with the 
provisions pertaining to rating criteria and effective dates, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board does not now have such issues before it.  
Consequently, a remand for additional notification on this 
question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran has submitted private medical records 
pertinent to his claim, and the RO has obtained the veteran's 
records on which an award for Social Security Administration 
(SSA) benefits was based.  Otherwise, neither the veteran nor 
his representative has alleged that there are any outstanding 
medical records probative of the veteran's claim that need to 
be obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether any claimed wrist disability is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2005).  In this case, 
the medical evidence does not reflect a wrist disability.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. § 1110; 38 C.F.R. § 3.303.

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for a wrist disability must be denied.  Here, 
notwithstanding the veteran's report that he currently 
suffers from a bilateral wrist disability, a review of the 
evidence of record reflects no competent medical evidence of 
any such clinical finding, diagnostic study, or otherwise a 
diagnosis of a wrist disability.  Furthermore, the veteran 
has neither presented nor alluded to any medical evidence 
establishing that he suffers from a wrist disability.  Hence, 
an essential requirement for service connection is not met.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  While the medical evidence documents 
clinical findings of right wrist pain, mere pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the 
absence of proof of any disability of the veteran's right or 
left wrist, the claim for service connection for a wrist 
disability may not be granted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board has considered the veteran's hearing testimony and 
written contentions with regard to his claim for service 
connection for a wrist disability.  While the Board does not 
doubt the sincerity of the veteran's belief that he has a 
current disability and that such disability is related to his 
period of active service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as whether a currently disability exists and the 
medical relationship between any current disability and 
service.  See Bostain v. West, v. West, 11 Vet. 124, App. 
124, 127 (1998) (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As such, the 
veteran's assertions cannot provide a basis for a grant of 
service connection.  

Accordingly, the veteran's claim for service connection for a 
wrist disability must be denied.  In reaching this 
conclusion, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claim, such statute is not 
for application in this instance.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a wrist disability is denied.  


REMAND

The Board notes that a review of the veteran's service 
entrance medical examination reveals a finding of bilateral 
pes planus.  Additional service medical records reflect the 
veteran's treatment for foot pain.  The veteran has alleged 
that marching and running in military-issued boots worsened 
his pre-existing pes planus and resulted in additional foot 
problems.  The Board also notes that the veteran has alleged 
that he was mistreated in service by his drill instructor in 
that he was knocked down and kicked in the ankles.

A review of the claims file reflects a lack of documented 
post-service complaints or medical treatment for bilateral 
pes planus for some 35 years.  With regard to the issue of 
whether a pre-existing disability was aggravated by service, 
the Board notes that a March 2003 medical report from 
Clifford D. McEntire, D.P.M. (doctor of podiatric medicine), 
reflects an impression of severe pes planus and a finding 
that the veteran incurred additional discomfort and 
disability due to service.  A subsequent report of an August 
2004 VA fee-based examination reflects a finding by the 
examiner of only mild pes planus and that it was unlikely 
that the veteran's pes planus (with hammertoe deformity) was 
aggravated by military service.  The Board notes the 
discrepancy between Dr. McEntire and the VA examiner in 
describing the severity of the veteran's pes planus.  
Furthermore, the VA examiner did not provide any rationale 
for the opinion expressed.  Likewise, while Dr. McEntire has 
considered the veteran's service medical records, it is not 
apparent that his medical opinion takes into account that for 
some 35 years there is a lack of documented complaints and/or 
medical treatment for pes planus.  See e.g., Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a pre-existing condition was aggravated 
by military service).  

With respect to the veteran's other claims, the Board notes 
that the veteran has complained of pain in his ankles, hips, 
knees, and low back.  Radiographic studies undertaken in July 
and December 2003 note findings of minimal/mild degenerative 
changes of the left knee and left ankle.  Otherwise, findings 
were negative for the remaining joints.  

In a June 2004 medical report, David C. Cavallaro, D.P.M., 
diagnosed the veteran with plantar fasciitis secondary to 
collapsing of the medial column bilaterally; myositis of the 
lower back area; as well as osteo and degenerative arthritis 
of the feet, ankles, knees, hips, and low back.  Dr. 
Cavallaro also opined that the veteran's foot problems were 
the result of poor footwear used during service-related 
activities, and that the veteran's additional disability of 
the ankles, knees, hips, and low back were the result of the 
veteran's foot problems.  In an August 2004 statement, Diana 
O'Connor, D.O. (doctor of osteopathic medicine), reported 
that she concurred with Dr. Cavallaro's June 2004 medical 
findings.  She also indicated that the veteran's complaints 
of pain were due to plantar fasciitis and tendonitis in the 
veteran's ankles and feet, as well as patellar tendonitis and 
facet syndrome (presumably associated with the knees and low 
back, respectively).  The disabilities were noted as related 
on a secondary basis to decreased strength and poor 
foundation created by the veteran's flat feet (pes planus).  

The Board notes that neither Dr. Cavallaro nor Dr. O'Connor 
has offered an opinion regarding whether the veteran's pes 
planus was aggravated during service.  Both doctors, in 
providing their opinions, noted that they had reviewed the 
veteran's service medical records.  However, as with Dr. 
McEntire's opinion, neither doctor appears to have 
considered, nor for that matter discussed, the veteran's lack 
of documented complaints and/or treatment for foot pain or 
disability for some 35 years.  

With regard to current disabilities of the ankles, knees, 
hips, and low back, neither Dr. Cavallaro nor Dr. O'Connor 
appears to relate any of these disabilities directly to 
service but only as secondary to the veteran's disability of 
the feet.  In addition, Dr. Cavallaro has diagnosed the 
veteran with osteo/degenerative changes of those joints.  
However, in his June 2004 report, he noted only that X-rays 
had been taken of the ankles and feet.  Otherwise, as noted 
above, there is only radiographic evidence of degenerative 
changes of the left knee.  Furthermore, Dr. O'Connor has not 
diagnosed the veteran with any osteo/degenerative joint 
changes.  

Therefore, in light of the conflicting medical evidence and 
the need for additional clinical findings and medical 
opinion, the Board finds that the veteran should be afforded 
an additional medical examination.  The examination should 
address the nature and etiology of any identified 
disabilities of the feet, ankles, hips, knees, and low back, 
and any medical opinion offered should be based upon 
consideration of the veteran's complete documented history 
and assertions through review of the claims file.  Such 
examination is needed to fully and fairly evaluate the 
remaining claims on appeal.  38 U.S.C.A. § 5103A(d).  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of the requested examination pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the claims on appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may result in the denial of the veteran's remaining claims 
for service connection.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

Additionally, the Board notes that the veteran has reported 
that he was treated at Tinker Air Force Base for his feet and 
ankles sometime in December 1966 or January 1967.  A copy of 
a January 5, 1967, letter from the veteran's father to the 
Commanding Officer at Fort Polk, Louisiana, notes that the 
veteran was reportedly taken to "Tinker Air Base in Oklahoma 
City, Oklahoma" for medical treatment apparently in December 
1966.  The veteran has requested that the records associated 
with his treatment at Tinker Air Force Base be obtained.  
Here, the claims file reflects that the RO contacted Reynolds 
Army Community Hospital in September 2003 in attempt to 
obtain the identified medical records.  In October 2003, the 
RO received a response from Headquarters United States Army 
Medical Department Activity at Fort Sill, Oklahoma.  The 
facility noted that it did not have any records associated 
with the veteran.  

The Board notes that the identified medical records from 
Tinker Air Force Base are likely relevant to the veteran's 
claim in that they might provide a documented history of the 
veteran's treatment of his feet and ankles during service.  A 
review of the claims file does not reflect that the veteran 
has been adequately notified that the RO's attempt to obtain 
the requested records was unsuccessful.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2005).  
Furthermore, there is nothing in the record to explain why 
the RO chose to contact an Army medical facility to obtain 
the identified records, as compared to contacting Tinker Air 
Force Base.  Therefore, the RO should again take any steps 
necessary to obtain medical records associated with the 
veteran's claimed treatment in December 1966/January 1967 at 
Tinker Air Force Base.  If the RO's attempts are 
unsuccessful, the veteran should be notified in accordance 
with 38 C.F.R. § 3.159(e).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, this case is hereby REMANDED for the following 
action:

1.  The RO should attempt to obtain any 
treatment records associated with the 
veteran's treatment at Tinker Air Force 
Base in December 1966 or January 1967.  
If attempts to obtain the records are 
unsuccessful, the veteran should be 
notified in accordance with 38 C.F.R. 
§ 3.159(e) (2005).  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination.  All appropriate testing, 
including X-rays, should be conducted and 
all clinical findings should be reported 
in detail.  The examiner should be asked 
to review the claims file and examine the 
veteran.  

a.)  The examiner should provide an 
opinion as to the medical probability 
that any currently diagnosed pes planus 
had its onset in, or was made permanently 
worse (beyond natural progression), 
during the veteran's active military 
service.  In rendering the opinion, the 
examiner should consider the medical 
findings and opinions of Drs. McEntire, 
Cavallaro, and O'Connor, as well as that 
of the VA examiner, as noted above.  If 
aggravation of any pre-existing pes 
planus is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation, to include whether any such 
aggravation resulted in the veteran 
developing hammertoes.  

b.)  The examiner should also identify 
any disabilities of the feet (other than 
pes planus), ankles, knees, hips, and low 
back.  The examiner should then render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified disability of the feet (other 
than pes planus), ankles, knees, hips, or 
low back is related to the veteran's 
period of military service; or (a) was 
caused or (b) aggravated (i.e., 
permanently worsened) by the veteran's 
pes planus.  In rendering the opinion the 
examiner should again consider the 
reports of examination and opinions from 
Drs. McEntire, Cavallaro, and O'Connor, 
as well as the VA examiner's report.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC.  The veteran and 
his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


